File No . 2-88816 811-3940 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [] Post‑Effective Amendment No.65 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.65 [X] (Check appropriate box or boxes.) STRATEGIC FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) X on December 30,2010 pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Conservative Allocation Fund Dreyfus Moderate Allocation Fund Dreyfus Growth Allocation Fund Contents Fund Summary Dreyfus Conservative Allocation Fund 1 Dreyfus Moderate Allocation Fund 5 Dreyfus Growth Allocation Fund 9 Fund Details Goal and Approach 13 Investment Risks 16 Management 20 Shareholder Guide Buying and Selling Shares 22 General Policies 24 Distributions and Taxes 25 Services for Fund Investors 26 Financial Highlights 28 For More Information See back cover. Fund Summary Dreyfus Conservative Allocation Fund Investment Objective The fund seeks current income with some consideration for capital appreciation. The funds investment objective is non-fundamental and may be changed by the funds board without shareholder approval. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page of the Prospectus and in the How to Buy Shares section on page of the funds Statement of Additional Information. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees* none Other expenses (including shareholder services fees)** % Total annual fund operating expenses % Underlying funds fees and expenses*** Total annual fund and underlying funds operating expenses Fee waiver and/or expense reimbursement*** % Total annual fund and underlying funds operating expenses**** (after fee waiver and/or expense reimbursement) % *The fund pays no management fee to The Dreyfus Corporation; however, the underlying funds pay management fees to The Dreyfus Corporation, which are reflected in the fee table above. **Estimated fees to be paid by the fund for miscellaneous items such as transfer agency, custody, professional and registration fees. The fund also makes payments to certain financial intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. Actual expenses may be greater or less than the amounts listed in the table above. ***Estimated fees and expenses to be incurred indirectly by the fund as a result of investing in the underlying funds, based on the funds target allocations to the underlying funds shown above. The actual indirect expenses may vary depending on the particular underlying funds in which the fund invests and the funds asset weighting to such underlying fund. ****The Dreyfus Corporation has contractually agreed, until January 1, 2012, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses(excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed %. Example The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. The one-year example and the first year of the three-, five, and ten- years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by The Dreyfus Corporation. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect 1 the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategy To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation or its affiliates, referred to as underlying funds, that invest in a wide range of equity and fixed income securities. The fund normally allocates 60% of its assets to the fixed income asset class and 40% of its assets to the equity asset class by investing in underlying funds that invest primarily in fixed income and equity securities, respectively. The fund may invest in underlying funds that invest in U.S. and international fixed income securities, which comprise the fixed income asset category. The fund also may invest in underlying funds that invest in U.S. large-, mid- and small-cap equity securities, international equity securities, emerging markets equity securities and global equity securities, which comprise the equity asset category. Although an investor may achieve the same level of diversification by investing directly in a variety of Dreyfus-managed funds, the fund provides investors with a means to simplify their investment decisions by investing in a single diversified portfolio. The fund is designed for investors with lower risk tolerances. The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the underlying funds. The underlying funds in which the fund may invest, as of the date of this prospectus, are as follows: Equity Investments U.S. Large-Cap International Dreyfus Appreciation Fund, Inc. Dreyfus/Newton International Equity Fund Dreyfus Alpha Growth Fund Dreyfus International Equity Fund Dreyfus Research Growth Fund Dreyfus International Value Fund Dreyfus Strategic Value Fund International Stock Fund Dreyfus/The Boston Company Large Cap Core Fund Dreyfus International Stock Index Fund Dreyfus U.S. Equity Fund Emerging Markets Dreyfus BASIC S&P 500 Stock Index Fund Emerging Markets Opportunity Fund U.S. Mid-/Small-Cap Dreyfus Emerging Markets Fund Dreyfus Select Managers Small Cap Value Fund Global Dreyfus Midcap Value Fund Dreyfus Global Absolute Return Fund Dreyfus S&P STARS Opportunities Fund Dreyfus Global Real Estate Securities Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Smallcap Stock Index Fund Dreyfus Midcap Index Fund, Inc. Fixed Income Investments U.S. Fixed Income International Fixed Income Dreyfus Total Return Advantage Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Short-Intermediate Government Fund Dreyfus International Bond Fund Dreyfus GNMA Fund Dreyfus Strategic Income Fund Dreyfus High Yield Fund Dreyfus Bond Market Index Fund Dreyfus Inflation Adjusted Securities Fund Dreyfus U.S. Intermediate Treasury Long Term Fund Dreyfus U.S. Treasury Long Term Fund Principal Risks An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money. An investment in the fund is subject to the following principal risks: Allocation risk. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the funds assets among the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the funds investment goal. The underlying funds 2 may not achieve their investment objectives, and their performance may be lower than that of the overall performance of the asset class the underlying funds were selected to represent The fund typically invests in a number of different underlying funds; however, to the extent the fund invests a significant portion of its assets in a single underlying fund, the fund will be more sensitive to the risks associated with that underlying fund and any investments in which that underlying fund concentrates. Conflicts of interest risk. The funds investment adviser, Dreyfus, or its affiliates may serve as investment adviser to the underlying funds. The interests of the fund on the one hand, and those of an underlying fund on the other, will not always be the same. Therefore, conflicts may arise as the investment adviser fulfills its fiduciary duty to the fund and the underlying funds. In addition, the Dreyfus Investment Committee recommends asset allocations among the underlying funds, each of which pays advisory fees at different rates to Dreyfus or its affiliates. These situations are considered by the funds board when it reviews the asset allocations for the fund. Correlation risk. Although the prices of equity securities and fixed income securities often rise and fall at different times so that a fall in the price of one may be offset by a rise in the price of the other, in down markets the prices of these securities can also fall in tandem. Because the fund invest in equity securities and fixed income securities, they are subject to correlation risk. The fund invests in shares of the underlying funds and thus is subject to the same principal risks as the underlying funds, which are described below. For more information regarding these risks, see the prospectus for the specific underlying fund. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Credit risk . Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bonds price to fall, potentially lowering the funds share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuers ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. Interest rate risk. Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the funds share price. The longer the effective maturity and duration of the funds portfolio, the more the funds share price is likely to react to interest rates. Call risk . Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date. If an issuer calls its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. Large cap stock risk. By focusing on large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. Small and midsize company risk. Small and midsize companies carry additional risks because the operating histories of these companies tend to be more limited, their earnings and revenues less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. 3 Emerging market risk . The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the funds share price may fall dramatically, even during periods of declining interest rates. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities. Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives, including swap agreements), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price Leverage risk. The use of leverage, such as borrowing money to purchase securities, engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts, and engaging in forward commitments transactions, may magnify the funds gains or losses. Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value. Performance Since the fund has less than one calendar year of performance, past performance information is not presented. Portfolio Management The funds investment adviser is The Dreyfus Corporation. Investment allocation decisions for the fund are made by the Dreyfus Investment Committee, which has managed fund since its inception. The committee is comprised of: Richard B. Hoey, Chief Economist of Dreyfus and BNY Mellon; A. Paul Disdier, Head of fixed income strategies at BNY Mellon Asset Management; Christopher E. Sheldon, CFA, Director of Investment Strategy for BNY Mellon Wealth Management; and Keith L. Stransky, CFA, Chief Investment Officer and Senior Portfolio Manager for EACM Advisors LLC. Purchase and Sale of Fund Shares In general, the funds minimum initial investment is $2,500 and the minimum subsequent investment is $100. You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com. You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55263, Boston, MA 02205-5263. Tax Information The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 4 Fund Summary Dreyfus Moderate Allocation Fund Investment Objective The fund seeks a balance of current income and capital appreciation. The funds investment objective is non-fundamental and may be changed by the funds board without shareholder approval. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page of the Prospectus and in the How to Buy Shares section on page of the funds Statement of Additional Information. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees* none Other expenses (including shareholder services fees) ** % Total annual fund operating expenses % Underlying funds fees and expenses*** Total annual fund and underlying funds operating expenses Fee waiver and/or expense reimbursement*** % Total annual fund and underlying funds operating expenses**** (after fee waiver and/or expense reimbursement) % *The fund pays no management fee to The Dreyfus Corporation; however, the underlying funds pay management fees to The Dreyfus Corporation, which are reflected in the fee table above. **Estimated fees to be paid by the fund for miscellaneous items such as transfer agency, custody, professional and registration fees. The fund also makes payments to certain financial intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. Actual expenses may be greater or less than the amounts listed in the table above. ***Estimated fees and expenses to be incurred indirectly by the fund as a result of investing in the underlying funds, based on the funds target allocations to the underlying funds shown above. The actual indirect expenses may vary depending on the particular underlying funds in which the fund invests and the funds asset weighting to such underlying fund. ****The Dreyfus Corpotration has contractually agreed, until January 1, 2012, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed %. Example The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. The one-year example and the first year of the three-, five, and ten- years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by The Dreyfus Corporation. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was % of the average value of its portfolio. 5 Principal Investment Strategy To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation or its affiliates, referred to as underlying funds, that invest in a wide range of equity and fixed income securities. The fund normally allocates 60% of its assets to the equity asset class and 40% of its assets to the fixed income asset class by investing in underlying funds that invest primarily in equity and fixed income securities, respectively. The fund may invest in underlying funds that invest in U.S. large-, mid- and small-cap equity securities, international equity securities, emerging markets equity securities and global equity securities, which comprise the equity asset category. The fund also may invest in underlying funds that invest in U.S. and international fixed income securities, which comprise the fixed income asset category. Although an investor may achieve the same level of diversification by investing directly in a variety of Dreyfus-managed funds, the fund provides investors with a means to simplify their investment decisions by investing in a single diversified portfolio. The fund is designed for investors with moderate-to-high risk tolerances. The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the underlying funds. The underlying funds in which the fund may invest, as of the date of this prospectus, are as follows: Equity Investments U.S. Large-Cap International Dreyfus Appreciation Fund, Inc. Dreyfus/Newton International Equity Fund Dreyfus Alpha Growth Fund Dreyfus International Equity Fund Dreyfus Research Growth Fund Dreyfus International Value Fund Dreyfus Strategic Value Fund International Stock Fund Dreyfus/The Boston Company Large Cap Core Fund Dreyfus International Stock Index Fund Dreyfus U.S. Equity Fund Emerging Markets Dreyfus BASIC S&P 500 Stock Index Fund Emerging Markets Opportunity Fund U.S. Mid-/Small-Cap Dreyfus Emerging Markets Fund Dreyfus Select Managers Small Cap Value Fund Global Dreyfus Midcap Value Fund Dreyfus Global Absolute Return Fund Dreyfus S&P STARS Opportunities Fund Dreyfus Global Real Estate Securities Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Smallcap Stock Index Fund Dreyfus Midcap Index Fund, Inc. Fixed Income Investments U.S. Fixed Income International Fixed Income Dreyfus Total Return Advantage Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Short-Intermediate Government Fund Dreyfus International Bond Fund Dreyfus GNMA Fund Dreyfus Strategic Income Fund Dreyfus High Yield Fund Dreyfus Bond Market Index Fund Dreyfus Inflation Adjusted Securities Fund Dreyfus U.S. Intermediate Treasury Long Term Fund Dreyfus U.S. Treasury Long Term Fund Principal Risks An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money. An investment in the fund is subject to the following principal risks: Allocation risk. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the funds assets among the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the funds investment goal. The underlying funds may not achieve their investment objectives, and their performance may be lower than that of the overall performance of the asset class the underlying funds were selected to represent The fund typically invests in a number of different underlying funds; however, to the extent the fund invests a significant portion of its assets in a single underlying fund, 6 the fund will be more sensitive to the risks associated with that underlying fund and any investments in which that underlying fund concentrates. Conflicts of interest risk. The funds investment adviser, Dreyfus, or its affiliates may serve as investment adviser to the underlying funds. The interests of the fund on the one hand, and those of an underlying fund on the other, will not always be the same. Therefore, conflicts may arise as the investment adviser fulfills its fiduciary duty to the fund and the underlying funds. In addition, the Dreyfus Investment Committee recommends asset allocations among the underlying funds, each of which pays advisory fees at different rates to Dreyfus or its affiliates. These situations are considered by the funds board when it reviews the asset allocations for the fund. Correlation risk. Although the prices of equity securities and fixed income securities often rise and fall at different times so that a fall in the price of one may be offset by a rise in the price of the other, in down markets the prices of these securities can also fall in tandem. Because the fund invest in equity securities and fixed income securities, they are subject to correlation risk. The fund invests in shares of the underlying funds and thus is subject to the same principal risks as the underlying funds, which are described below. For more information regarding these risks, see the prospectus for the specific underlying fund. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Credit risk . Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bonds price to fall, potentially lowering the funds share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuers ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. Interest rate risk. Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the funds share price. The longer the effective maturity and duration of the funds portfolio, the more the funds share price is likely to react to interest rates. Call risk . Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date. If an issuer calls its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. Large cap stock risk. By focusing on large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. Small and midsize company risk. Small and midsize companies carry additional risks because the operating histories of these companies tend to be more limited, their earnings and revenues less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Emerging market risk . The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the 7 funds share price may fall dramatically, even during periods of declining interest rates. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities. Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives, including swap agreements), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price Leverage risk. The use of leverage, such as borrowing money to purchase securities, engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts, and engaging in forward commitments transactions, may magnify the funds gains or losses. Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value. Performance Since the fund has less than one calendar year of performance, past performance information is not presented. Portfolio Management The funds investment adviser is The Dreyfus Corporation. Investment allocation decisions for the fund are made by the Dreyfus Investment Committee, which has managed fund since its inception. The committee is comprised of: Richard B. Hoey, Chief Economist of Dreyfus and BNY Mellon; A. Paul Disdier, Head of fixed income strategies at BNY Mellon Asset Management; Christopher E. Sheldon, CFA, Director of Investment Strategy for BNY Mellon Wealth Management; and Keith L. Stransky, CFA, Chief Investment Officer and Senior Portfolio Manager for EACM Advisors LLC. Purchase and Sale of Fund Shares In general, the funds minimum initial investment is $2,500 and the minimum subsequent investment is $100. You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com. You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55263, Boston, MA 02205-5263. Tax Information The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 8 Fund Summary Dreyfus Growth Allocation Fund Investment Objective The fund seeks long-term capital appreciation with some consideration for current income. The funds investment objective is non-fundamental and may be changed by the funds board without shareholder approval. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page of the Prospectus and in the How to Buy Shares section on page of the funds Statement of Additional Information. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees* none Other expenses (including shareholder services fees)** % Total annual fund operating expenses % Underlying funds fees and expenses*** Total annual fund and underlying funds operating expenses Fee waiver and/or expense reimbursement*** % Total annual fund and underlying funds operating expenses**** (after fee waiver and/or expense reimbursement) % *The fund pays no management fee to The Dreyfus Corporation; however, the underlying funds pay management fees to The Dreyfus Corporation, which are reflected in the fee table above. **Estimated fees to be paid by the fund for miscellaneous items such as transfer agency, custody, professional and registration fees. The fund also makes payments to certain financial intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. Actual expenses may be greater or less than the amounts listed in the table above. ***Estimated fees and expenses to be incurred indirectly by the fund as a result of investing in the underlying fund, based on the funds target allocations to the underlying funds shown above. The actual indirect expenses may vary depending on the particular underlying funds in which the fund invests and the funds asset weighting to such underlying fund. ****The Dreyfus Corporation has contractually agreed, until January 1, 2012, to assume the expenses of the funds so that the total annual fund and underlying funds operating expenses(excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed %. Example The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. The one-year example and the first year of the three-, five, and ten- years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by The Dreyfus Corporation. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was % of the average value of its portfolio. 9 Principal Investment Strategy To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation or its affiliates, referred to as underlying funds, that invest in a wide range of equity and fixed income securities. The fund normally allocates 80% of its assets to the equity asset class and 20% of its assets to the fixed income asset class by investing in underlying funds that invest primarily in equity and fixed income securities, respectively. The fund may invest in underlying funds that invest in U.S. large-, mid- and small-cap equity securities, international equity securities, emerging markets equity securities and global equity securities, which comprise the equity asset category. The fund also may invest in underlying funds that invest in U.S. and international fixed income securities, which comprise the fixed income asset category. Although an investor may achieve the same level of diversification by investing directly in a variety of Dreyfus-managed funds, the fund provides investors with a means to simplify their investment decisions by investing in a single diversified portfolio. The fund is designed for investors with high risk tolerances. The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the underlying funds. The underlying funds in which the fund may invest, as of the date of this prospectus, are as follows: Equity Investments U.S. Large-Cap International Dreyfus Appreciation Fund, Inc. Dreyfus/Newton International Equity Fund Dreyfus Alpha Growth Fund Dreyfus International Equity Fund Dreyfus Research Growth Fund Dreyfus International Value Fund Dreyfus Strategic Value Fund International Stock Fund Dreyfus/The Boston Company Large Cap Core Fund Dreyfus International Stock Index Fund Dreyfus U.S. Equity Fund Emerging Markets Dreyfus BASIC S&P 500 Stock Index Fund Emerging Markets Opportunity Fund U.S. Mid-/Small-Cap Dreyfus Emerging Markets Fund Dreyfus Select Managers Small Cap Value Fund Global Dreyfus Midcap Value Fund Dreyfus Global Absolute Return Fund Dreyfus S&P STARS Opportunities Fund Dreyfus Global Real Estate Securities Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Smallcap Stock Index Fund Dreyfus Midcap Index Fund, Inc. Fixed Income Investments U.S. Fixed Income International Fixed Income Dreyfus Total Return Advantage Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Short-Intermediate Government Fund Dreyfus International Bond Fund Dreyfus GNMA Fund Dreyfus Strategic Income Fund Dreyfus High Yield Fund Dreyfus Bond Market Index Fund Dreyfus Inflation Adjusted Securities Fund Dreyfus U.S. Intermediate Treasury Long Term Fund Dreyfus U.S. Treasury Long Term Fund Principal Risks An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money. An investment in the fund is subject to the following principal risks: Allocation risk. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the funds assets among the underlying funds. There can be no 10 assurance that the actual allocations will be effective in achieving the funds investment goal. The underlying funds may not achieve their investment objectives, and their performance may be lower than that of the overall performance of the asset class the underlying funds were selected to represent The fund typically invests in a number of different underlying funds; however, to the extent the fund invests a significant portion of its assets in a single underlying fund, the fund will be more sensitive to the risks associated with that underlying fund and any investments in which that underlying fund concentrates. Conflicts of interest risk. The funds investment adviser, Dreyfus, or its affiliates may serve as investment adviser to the underlying funds. The interests of the fund on the one hand, and those of an underlying fund on the other, will not always be the same. Therefore, conflicts may arise as the investment adviser fulfills its fiduciary duty to the fund and the underlying funds. In addition, the Dreyfus Investment Committee recommends asset allocations among the underlying funds, each of which pays advisory fees at different rates to Dreyfus or its affiliates. These situations are considered by the funds board when it reviews the asset allocations for the fund. Correlation risk. Although the prices of equity securities and fixed income securities often rise and fall at different times so that a fall in the price of one may be offset by a rise in the price of the other, in down markets the prices of these securities can also fall in tandem. Because the fund invest in equity securities and fixed income securities, they are subject to correlation risk. The fund invests in shares of the underlying funds and thus is subject to the same principal risks as the underlying funds, which are described below. For more information regarding these risks, see the prospectus for the specific underlying fund. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Credit risk . Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bonds price to fall, potentially lowering the funds share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuers ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. Interest rate risk. Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the funds share price. The longer the effective maturity and duration of the funds portfolio, the more the funds share price is likely to react to interest rates. Call risk . Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date. If an issuer calls its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. Large cap stock risk. By focusing on large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. Small and midsize company risk. Small and midsize companies carry additional risks because the operating histories of these companies tend to be more limited, their earnings and revenues less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. 11 Emerging market risk . The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the funds share price may fall dramatically, even during periods of declining interest rates. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities. Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives, including swap agreements), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price Leverage risk. The use of leverage, such as borrowing money to purchase securities, engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts, and engaging in forward commitments transactions, may magnify the funds gains or losses. Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, which will reduce the value of investments denominated in those currencies held by the fund. Real estate sector risk. The value of the funds shares will be affected by factors particular to the real estate sector and may fluctuate more widely than that of a fund which invests in a broader range of industries. The securities of issuers that are principally engaged in the real estate sector may be subject to declines in real estate values, defaults by mortgagors or other borrowers and tenants, increases in property taxes and operating expenses, overbuilding, fluctuations in rental income, changes in interest rates, possible lack of availability of mortgage funds or financing, extended vacancies of properties, changes in tax and regulatory requirements (including zoning laws and environmental restrictions), losses due to costs resulting from the clean-up of environmental problems, liability to third parties for damages resulting from environmental problems, and casualty or condemnation losses. Performance Since the fund has less than one calendar year of performance, past performance information is not presented. Portfolio Management The funds investment adviser is The Dreyfus Corporation. Investment allocation decisions for the fund are made by the Dreyfus Investment Committee, which has managed fund since its inception. The committee is comprised of: Richard B. Hoey, Chief Economist of Dreyfus and BNY Mellon; A. Paul Disdier, Head of fixed income strategies at BNY Mellon Asset Management; Christopher E. Sheldon, CFA, Director of Investment Strategy for BNY Mellon Wealth Management; and Keith L. Stransky, CFA, Chief Investment Officer and Senior Portfolio Manager for EACM Advisors LLC. Purchase and Sale of Fund Shares In general, the funds minimum initial investment is $2,500 and the minimum subsequent investment is $100. You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com. You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55263, Boston, MA 02205-5263. Tax Information The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 12 Fund Details Goal and Approach The funds are asset allocation funds that are designed to provide an investor with a choice, based on the investors investment risk and reward profile, of a diversified conservative, moderate or growth portfolio as determined by the funds allocations to the asset classes and mutual funds described below. The funds allocate their assets, in varying percentages, to the general asset classes of equity and fixed income. Each fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation, referred to as underlying funds, that, in turn, invest in a wide range of equity and fixed income securities. The underlying funds are categorized in the asset classes of equity, which is comprised of U.S. large-, mid- and small-cap equity funds, international equity funds, emerging markets equity funds, and global equity funds, and fixed income, which is comprised of U.S. and international fixed income funds. Although an investor may achieve the same level of diversification by investing directly in a variety of The Dreyfus Corporation-managed funds, each fund provides investors with a means to simplify their investment decisions by investing in a single diversified portfolio. Each fund differs in the percentage of its assets invested in each asset class and in the underlying funds comprising the asset classes. Depending on the fund you choose, your investment will be subject to varying degrees of potential investment risks and rewards. Dreyfus Conservative Allocation Fund is designed for investors with lower risk tolerances, Dreyfus Moderate Allocation Fund is designed for investors with moderate-to-high risk tolerances, and Dreyfus Growth Allocation Fund is designed for investors with high risk tolerances. Each funds target weightings to the equity and fixed income asset classes (expressed as a percentage of the funds investable assets) are as follows: Fund Equity Target Fixed Income Target Dreyfus Conservative Allocation Fund 40% 60% Dreyfus Moderate Allocation Fund 60% 40% Dreyfus Growth Allocation Fund 80% 20% The target weightings will deviate because of market movements and fund cash flows. The target weightings do not reflect the funds working cash balance  a portion of each funds portfolio will be held in cash due to purchase and redemption activity and other short term cash needs. The Dreyfus Investment Committee monitors variances in the target allocations to the equity and fixed income asset classes and, if the variance for a fund exceeds 10%, the committee will re-balance the asset allocations for the fund to bring them within the target weighting ranges (i.e., below a 10% variance). The Dreyfus Investment Committee also is responsible for selecting the underlying funds and allocating each funds investments to the asset classes and the underlying funds. The Dreyfus Investment Committee may change, with Board approval, a funds target allocation ranges for the asset classes without shareholder approval or prior notice. The Dreyfus Investment Committee selects the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the underlying funds. The underlying funds in which the funds may invest, as of the date of this prospectus, are as follows: 13 Equity Investments U.S. Large-Cap International Dreyfus Appreciation Fund, Inc. Dreyfus/Newton International Equity Fund Dreyfus Alpha Growth Fund Dreyfus International Equity Fund Dreyfus Research Growth Fund Dreyfus International Value Fund Dreyfus Strategic Value Fund International Stock Fund Dreyfus/The Boston Company Large Cap Core Fund Dreyfus International Stock Index Fund Dreyfus U.S. Equity Fund Emerging Markets Dreyfus BASIC S&P 500 Stock Index Fund Emerging Markets Opportunity Fund U.S. Mid-/Small-Cap Dreyfus Emerging Markets Fund Dreyfus Select Managers Small Cap Value Fund Global Dreyfus Midcap Value Fund Dreyfus Global Absolute Return Fund Dreyfus S&P STARS Opportunities Fund Dreyfus Global Real Estate Securities Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Smallcap Stock Index Fund Dreyfus Midcap Index Fund, Inc. Fixed Income Investments U.S. Fixed Income International Fixed Income Dreyfus Total Return Advantage Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Short-Intermediate Government Fund Dreyfus International Bond Fund Dreyfus GNMA Fund Dreyfus Strategic Income Fund Dreyfus High Yield Fund Dreyfus Bond Market Index Fund Dreyfus Inflation Adjusted Securities Fund Dreyfus U.S. Intermediate Treasury Long Term Fund Dreyfus U.S. Treasury Long Term Fund The Dreyfus Investment Committee generally will select only certain, and not all, of the underlying funds for investment by a fund at any given time. The Dreyfus Investment Committee has the discretion to change the underlying funds as well as add additional underlying funds when the committee deems it necessary, including in response to market conditions, without shareholder approval or prior notice. Any changes to the underlying funds or asset class allocation weightings may be implemented over a reasonable period of time so as to minimize disruptive effects and added costs to the underlying funds. To the extent an underlying fund offers multiple classes of shares, the funds will purchase shares of the class with the lowest expense ratio and without a sales load. For a description of the underlying funds listed above, see the funds Statement of Additional Information (SAI). Dreyfus Conservative Allocation Fund The fund seeks current income with some consideration for capital appreciation. The funds investment objective is non-fundamental and may be changed by the funds board without shareholder approval. To pursue its goal, the fund normally allocates 60% of its assets to the fixed income asset class and 40% of its assets to the equity asset class by investing in underlying funds that invest primarily in fixed income and equity securities, respectively. The fund may invest in underlying funds that invest in U.S. and international fixed income securities, which comprise the fixed income asset category. The fund also may invest in underlying funds that invest in U.S. large-, mid- and small-cap equity securities, international equity securities, emerging markets equity securities and global equity securities, which comprise the equity asset category. Dreyfus Moderate Allocation Fund The fund seeks a balance of current income and capital appreciation. The funds investment objective is non-fundamental and may be changed by the funds board without shareholder approval. To pursue its goal, the fund normally allocates 60% of its assets to the equity asset class and 40% of its assets to the fixed income asset class by investing in underlying funds that invest primarily in equity and fixed income securities, respectively. The fund may invest in underlying funds that invest in U.S. large-, midand small-cap equity securities, international equity securities, emerging markets equity securities and global equity securities, which comprise the equity asset category. The fund also 14 may invest in underlying funds that invest in U.S. and international fixed income securities, which comprise the fixed income asset category. Dreyfus Growth Allocation Fund The fund seeks long-term capital appreciation with some consideration for current income. The funds investment objective is non-fundamental and may be changed by the funds board without shareholder approval. To pursue its goal, the fund normally allocates 80% of its assets to the equity asset class and 20% of its assets to the fixed income asset class by investing in underlying funds that invest primarily in equity and fixed income securities, respectively. The fund may invest in underlying funds that invest in U.S. large-, mid- and small-cap equity securities, international equity securities, emerging markets equity securities and global equity securities, which comprise the equity asset category. The fund also may invest in underlying funds that invest in U.S. and international fixed income securities, which comprise the fixed income asset category. ***** Description of the Underlying Funds Each fund pursues its goal by normally allocating its assets among a mix of underlying funds, which in turn may invest directly in securities as described below. Although the funds have no intention of investing directly in securities, each fund is permitted to so invest. Equity Investments Generally, underlying funds that normally invest at least 80% of their respective assets in equity securities and instruments that provide investment exposure to equity markets. The equity investments in which these underlying funds invest generally may include common stocks, preferred stocks, convertible securities and warrants, including those purchased in initial public offerings (IPOs). Certain of these underlying funds also may invest in securities issued by exchange-traded funds (ETFs) and similarly pooled investment vehicles, including real estate investment trusts (REITs) which are pooled investment vehicles that invest primarily in income producing real estate or loans related to real estate. These underlying funds may employ a growth or value investment style or a blend of both. Certain of these underlying funds also may, but are not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes, foreign currencies and interest rates), forward contracts and swaps, as a substitute for investing directly in an underlying asset, to increase returns, or as part of a hedging strategy. Certain of these underlying funds also may engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of the underlying funds portfolio securities. U.S. Large-Cap Generally, underlying funds that normally invest at least 80% of their respective assets in equity securities of companies located in the United States. These underlying funds generally focus on stocks of large-capitalization companies. Generally, these are established companies that are considered known quantities. Large-cap companies often have the resources to weather economic shifts, though they can be slower to innovate than small companies. U.S. Mid-/Small-Cap Generally, underlying funds that normally invest at least 80% of their respective assets in equity securities of companies located in the United States. These underlying funds generally focus on stocks of mid- or small-capitalization companies. Mid-cap companies generally are established companies that may not be well known. Mid-cap companies may lack the resources to weather economic shifts, though they can be faster to innovate than large companies. Small-cap companies generally are new and often entrepreneurial companies. Small companies can, if successful, grow faster than large-cap companies and typically use profits for expansion rather than for paying dividends. Their share prices are more volatile than those of larger companies. Small companies fail more often. International Generally, underlying funds that normally invest at least 80% of their respective assets in equity securities of foreign companies. These underlying funds generally consider foreign companies to be those companies (i) that are organized under the laws of a foreign country; (ii) whose principal trading market is in a foreign country; or (iii) that have a majority of their assets, or that derive a significant portion of their revenue or profits from businesses, investments or sales, outside the United States. Emerging Markets Generally, underlying funds that normally invest at least 80% of their respective assets in equity securities of companies organized, or with a majority of assets or operations, in emerging market countries. These underlying funds generally consider emerging markets to include all countries represented by the Morgan Stanley Capital International (MSCI) 15 Emerging Markets Index, or any other country that the underlying funds portfolio managers believe has an emerging economy or market. Global Generally, underlying funds that normally invest at least 80% of their respective assets in equity securities issued by U.S. and foreign companies. However, certain of these underlying funds may provide investment exposure to global equity, fixed income and currency markets, primarily through long and short positions in futures, options and forward contracts. Fixed Income Investments Generally, underlying funds that normally invest at least 80% of their respective assets in fixed income securities and instruments that provide investment exposure to fixed income markets. The fixed income investments in which these underlying funds invest generally may include bonds, notes (including structured notes), mortgage-related securities, asset-backed securities, convertible securities, eurodollar and Yankee dollar instruments, preferred stocks, inflation-indexed securities and money market instruments. Fixed income securities may be issued by U.S. and foreign corporations or entities; U.S. and foreign banks; the U.S. government, its agencies, authorities, instrumentalities or sponsored enterprises; state and municipal governments; foreign governments and their political subdivisions; and supranational entities. These securities may have all types of interest rate payment and reset terms, including fixed rate, adjustable rate, zero coupon, contingent, deferred, payment in kind and auction rate features. Certain of these underlying funds may invest in fixed income securities rated investment grade or the unrated equivalent as determined by The Dreyfus Corporation, or in securities rated below investment grade (high yield or junk bonds) at the time of purchase, and may hold fixed income securities of varying duration or remaining maturity. Certain of these underlying funds also may, but are not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes, foreign currencies and interest rates), forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives, as a substitute for investing directly in an underlying asset, to manage interest rate risk or portfolio duration, to increase returns, or as part of a hedging strategy. To enhance current income, certain of these underlying funds may engage in a series of purchase and sale contracts or forward roll transactions in which the underlying fund sells a mortgage-related security, for example, to a financial institution and simultaneously agrees to purchase a similar security from the institution at a later date at an agreed-upon price. Certain of these underlying funds also may make forward commitments in which the underlying fund agrees to buy or sell a security in the future at a price agreed upon today. Certain of these underlying funds also may engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. U.S. Fixed Income Generally, underlying funds that normally invest at least 80% of their respective assets in fixed income securities of companies located in the United States or issued by the U.S. government or its agencies or instrumentalities. Certain of these underlying funds will maintain an effective duration or a dollar-weighted average portfolio maturity within a stated number of years. International Fixed Income Generally, underlying funds that normally invest at least 80% of their respective assets in fixed income securities of foreign companies or foreign governments, including emerging markets. Certain of these underlying funds invest in debt instruments denominated in the local currency of issue, and in derivative instruments that provide investment exposure to such securities and currencies. ***** Investment Risks An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. An investment in the fund is subject to the following principal risks: Allocation risk. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the funds assets among the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the funds investment goal. The underlying funds may not achieve their investment objectives, and their performance may be lower than that of the overall performance of the asset class the underlying funds were selected to represent The fund typically invests in a number of different 16 underlying funds; however, to the extent the fund invests a significant portion of its assets in a single underlying fund, the fund will be more sensitive to the risks associated with that underlying fund and any investments in which that underlying fund concentrates. Conflicts of interest risk. The funds investment adviser, Dreyfus, or its affiliates may serve as investment adviser to the underlying funds. The interests of the fund on the one hand, and those of an underlying fund on the other, will not always be the same. Therefore, conflicts may arise as the investment adviser fulfills its fiduciary duty to the fund and the underlying funds. In addition, the Dreyfus Investment Committee recommends asset allocations among the underlying funds, each of which pays advisory fees at different rates to Dreyfus or its affiliates. These situations are considered by the funds board when it reviews the asset allocations for the fund. Correlation risk. Although the prices of equity securities and fixed income securities often rise and fall at different times so that a fall in the price of one may be offset by a rise in the price of the other, in down markets the prices of these securities can also fall in tandem. Because the fund invest in equity securities and fixed income securities, they are subject to correlation risk. The funds invest in shares of the underlying funds and thus each fund is subject to the same principal risks as the underlying funds, which are described below. For more information regarding these risks, see the prospectus for the specific underlying fund. For more information regarding these risks, see the prospectus for specific underlying fund. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. Large cap stock risk. By focusing on large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. Small and midsize company risk. Small and midsize companies carry additional risks because the operating histories of these companies tend to be more limited, their earnings and revenues less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop. Value stock risk. Value stocks involve the risk that they may never reach their expected market value, either because the market fails to recognize the stocks intrinsic worth or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued. Growth stock risk. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks may lack the dividend yield that may cushion stock prices in market downturns. Because different types of stocks tend to shift in and out of favor depending on market and economic conditions, the funds performance may sometimes be lower or higher than that of other types of funds (such as those emphasizing value stocks). Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Emerging market risk . The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of issuers 17 located or doing substantial business in emerging markets are often subject to rapid and large changes in price, and can be more volatile and less liquid than those of issuers in more mature economies. In particular, countries with emerging markets may have relatively unstable governments, present the risk of sudden adverse government or regulatory action and even nationalization of businesses, restrictions on foreign ownership, on prohibitions of repatriation of assets, and may have less protection of property rights than more developed countries. The economies of countries with emerging markets may be based predominantly on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme debt burdens or volatile inflation rates. Local securities markets may trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of substantial holdings difficult. Transaction settlement and dividend collection procedures also may be less reliable in emerging markets than in developed markets. The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. In addition, such securities often are considered to be below investment grade credit quality and predominantly speculative. Foreign currency risk . Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls. Real estate sector risk . Because the funds investments are concentrated in the securities of companies principally engaged in the real estate sector, the value of the funds shares will be affected by factors particular to the real estate sector and may fluctuate more widely than that of a fund which invests in a broader range of industries. The securities of issuers that are principally engaged in the real estate sector may be subject to risks similar to those associated with the direct ownership of real estate. These include: declines in real estate values, defaults by mortgagors or other borrowers and tenants, increases in property taxes and operating expenses, overbuilding, fluctuations in rental income, changes in interest rates, possible lack of availability of mortgage funds or financing, extended vacancies of properties, changes in tax and regulatory requirements (including zoning laws and environmental restrictions), losses due to costs resulting from the clean-up of environmental problems, liability to third parties for damages resulting from environmental problems, and casualty or condemnation losses. In addition, the performance of the economy in each of the regions and countries in which the real estate owned by a portfolio company is located affects occupancy, market rental rates and expenses and, consequently, has an impact on the income from such properties and their underlying values. In addition to the risks which are linked to the real estate sector in general, REITs are subject to additional risks. Equity REITs, which invest a majority of their assets directly in real property and derive income primarily from the collection of rents and lease payments, may be affected by changes in the value of the underlying property owned by the trust, while mortgage REITs, which invest the majority of their assets in real estate mortgages and derive income primarily from the collection of interest payments, may be affected by the quality of any credit extended. Further, REITs are highly dependent upon management skill and often are not diversified. REITs also are subject to heavy cash flow dependency and to defaults by borrowers or lessees. In addition, REITs possibly could fail to qualify for favorable tax treatment under applicable U.S. or foreign law and/or to maintain exempt status under the Investment Company Act of 1940. Certain REITs provide for a specified term of existence in their trust documents. Such REITs run the risk of liquidating at an economically disadvantageous time. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the funds share price may fall dramatically, even during periods of declining interest rates. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities. Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives, including swap agreements), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. Leverage risk. The use of leverage, such as borrowing money to purchase securities, engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts, and engaging in forward commitments transactions, may magnify the funds gains or losses. Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative 18 instruments terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. A fund may be required to segregate liquid assets in connection with the purchase of derivative instruments. Short sale risk. The fund may make short sales, which involves selling a security it does not own in anticipation that the securitys price will decline. Short sales expose the fund to the risk that it will be required to buy the security sold short (also known as covering the short position) at a time when the security has appreciated in value, thus resulting in a loss to the fund. IPO risk . Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter. The prices of securities purchased in IPOs can be very volatile. The effect of IPOs on the funds performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a funds asset base increases, IPOs often have a diminished effect on such funds performance. Tax risk. As a regulated investment company (RIC), the fund must derive at least 90% of its gross income for each taxable year from sources treated as qualifying income under the Internal Revenue Code of 1986, as amended. The fund may gain exposure to local currency markets through forward currency contracts. Although foreign currency gains currently constitute qualifying income, the U.S. Treasury Department has the authority to issue regulations excluding from the definition of qualifying income a RICs foreign currency gains not directly related to its principal business of investing in stock or securities (or options and futures with respect thereto). Such regulations might treat gains from some of the funds foreign currency-denominated positions as not qualifying income. Non-diversification risk . The fund is non-diversified, which means that the fund may invest a relatively high percentage of its assets in a limited number of issuers. Therefore, the funds performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. A funds investment in underlying funds in the fixed income asset class also is subject to the following principal risks: Credit risk . Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bonds price to fall, potentially lowering the funds share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuers ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. Interest rate risk. Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the funds share price. The longer the effective maturity and duration of the funds portfolio, the more the funds share price is likely to react to interest rates. Call risk . Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date. If an issuer calls its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation. Government securities risk. Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity. In addition, because many types of U.S. government securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. Foreign government obligations and securities of supranational entities risk. Investing in the sovereign debt of emerging market countries creates exposure to the direct or indirect consequences of political, social or economic changes in the countries that issue the securities or in which the issuers are located. The ability and willingness of sovereign obligors in emerging market countries or the governmental authorities that control repayment of their debt to pay principal and interest on such debt when due may depend on general economic and political conditions within the relevant country. Certain countries in which the fund may invest have historically experienced, and may continue to experience, high 19 rates of inflation, high interest rates and extreme poverty and unemployment. Some of these countries also characterized by political uncertainty or instability. Additional factors which may influence the ability or willingness to service debt include a countrys cash flow situation, the availability of sufficient foreign exchange on the date a payment is due, the relative size of its debt service burden to the economy as a whole and its governments policy towards the International Monetary Fund, the International Bank for Reconstruction and Development and other international agencies. The ability of a foreign sovereign obligor to make timely payments on its external debt obligations also will be strongly influenced by the obligors balance of payments, including export performance, its access to international credits and investments, fluctuations in interest rates and the extent of its foreign reserves. A governmental obligor may default on its obligations. Some sovereign obligors in emerging market countries have been among the worlds largest debtors to commercial banks, other governments, international financial organizations and other financial institutions. These obligors, in the past, have experienced substantial difficulties in servicing their external debt obligations, which led to defaults on certain obligations and the restructuring of certain indebtedness. Inflation-indexed security risk . Interest payments on inflation-indexed securities can be unpredictable and will vary as the principal and/or interest is periodically adjusted based on the rate of inflation. If the index measuring inflation falls, the interest payable on these securities will be reduced. The U.S. Treasury has guaranteed that in the event of a drop in prices, it would repay the par amount of its inflation-indexed securities. Inflation-indexed securities issued by corporations generally do not guarantee repayment of principal. Any increase in the principal amount of an inflation- indexed security will be considered taxable ordinary income, even though investors do not receive their principal until maturity. As a result, the fund may be required to make annual distributions to shareholders that exceed the cash the fund received, which may cause the fund to liquidate certain investments when it is not advantageous to do so. Also, if the principal value of an inflation-indexed security is adjusted downward due to deflation, amounts previously distributed may be characterized in some circumstances as a return of capital. Prepayment and extension risk . When interest rates fall, the principal on mortgage-backed and certain asset-backed securities may be prepaid. The loss of higher yielding underlying mortgages and the reinvestment of proceeds at lower interest rates can reduce the funds potential price gain in response to falling interest rates, reduce the funds yield, or cause the funds share price to fall. When interest rates rise, the effective duration of the funds mortgage-related and other asset-backed securities may lengthen due to a drop in prepayments of the underlying mortgages or other assets. This is known as extension risk and would increase the funds sensitivity to rising interest rates and its potential for price declines. Other potential risks. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. Under adverse market conditions, each fund and underlying fund could invest some or all of its assets in U.S. Treasury securities and money market securities or hold cash. Although a fund or underlying fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, a fund or underlying fund may not achieve its investment objective. Investing by a fund in pooled investment vehicles may involve duplication of advisory fees and certain other expenses. At times, the underlying funds may engage in short-term trading, which could produce higher transaction costs and taxable distributions, and lower the respective underlying funds after-tax performance. From time to time, an underlying fund may experience relatively large purchases or redemptions due to asset allocation decisions made by The Dreyfus Corporation or its affiliates for their clients, including the funds, which may increase such transaction costs. Management The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $295 billion in 195 mutual fund portfolios. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds annual report for the period ended October 31, 2010. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $21.8 trillion in assets under custody and administration and $1.0 trillion in assets under management, and it services more than $11.6 trillion in outstanding debt. Additional information is available at www.bnymellon.com . 20 The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Investment allocation decisions for each fund are made by the Dreyfus Investment Committee, which has managed each fund since the funds inception. The Dreyfus Investment Committee currently is comprised of Richard B. Hoey, A. Paul Disdier, Christopher E. Sheldon, CFA, and Keith L. Stransky, CFA. Mr. Hoey is Chief Economist of Dreyfus and Chief Economist and Senior Vice President of BNY Mellon. He joined Dreyfus in 1991 as chief economist. Mr. Disdier has been employed by Dreyfus since 1988 and currently oversees all fixed income at BNY Mellon Asset Management. Mr. Sheldon is Director of Investment Strategy for BNY Mellon Wealth Management and has been employed by The Bank of New York Mellon (and its predecessor) since 1995. He also is employed by Dreyfus. Mr. Stransky is the chief investment officer (traditional) and a senior portfolio manager for EACM Advisors LLC, where he has been employed since 1983. He also is employed by Dreyfus. The funds Statement of Additional Information (SAI) provides additional portfolio manager information, including compensation, other accounts managed and ownership of fund shares. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and of the other funds in the Dreyfus Family of Funds. Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 21 Shareholder Guide Buying and Selling Shares Valuing Shares You pay no sales charges to invest in shares of the fund. Your price for shares is the net asset value per share (NAV), which is generally calculated as of the close of trading on the New York Stock Exchange (usually 4:00 p.m. Eastern time) on days the exchange is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. When calculating NAVs, Dreyfus values equity investments on the basis of market quotations or official closing prices. Dreyfus generally values fixed income investments based on values supplied by an independent pricing service approved by the funds board. The pricing services procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Funds that seek tax-exempt income are not recommended for purchase in IRAs or other qualified retirement plans. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the funds NAV on days when investors have no access to the fund. Investments in certain types of thinly traded securities may provide short-term traders arbitrage opportunities. For example, arbitrage opportunities may exist when trading in a portfolio security or securities is halted and does not resume, or the market on which such securities are traded closes before the fund calculates its NAV. If short-term investors of the fund were able to take advantage of these arbitrage opportunities, they could dilute the NAV of fund shares held by long-term investors. Portfolio valuation policies can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that such valuation policies will prevent dilution of the funds NAV by short-term traders. While the fund has a policy regarding frequent trading, it too may not be completely effective to prevent short-term NAV arbitrage trading, particularly in regard to omnibus accounts. Please see Shareholder Guide Buying and Selling Shares  General Policies for further information about the funds frequent trading policy. How to Buy Shares By Mail  Regular Accounts. To open a regular account, complete an application and mail it, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55299 Boston, MA 02205-5299 To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to: The Dreyfus Family of Funds P.O. Box 105 Newark, NJ 07101-0105 By Mail IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-5552 22 Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-645-6561 (outside the U.S. 516-794-5452) for more information. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call us at 1-800-645-6561 (outside the U.S. 516-794-5452) or visit www.dreyfus.com to request your transaction. Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus automatic investment services made available to the fund on your account application or service application. See Services for Fund Investors. In Person. Visit a Dreyfus Financial Center. Please call us for locations. The minimum initial and subsequent investment for regular accounts is $2,500 and $100, respectively. The minimum initial investment for traditional, spousal and roth IRAs is $750, with no minimum subsequent investment. The minimum initial investment for educational savings accounts is $500, with no minimum subsequent investment. The minimum initial and subsequent investment for Dreyfus automatic investment plans is $100. Investments made through Dreyfus TeleTransfer are subject to a $100 minimum and a $150,000 maximum. All investments must be in U.S. dollars. Third-party checks, cash, travelers checks or money orders will not be accepted. You may be charged a fee for any check that does not clear. How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request. Your order will be processed promptly and you will generally receive the proceeds within a week. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail  Regular Account. To redeem shares in a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55263 Boston, MA 02205-5263 By Mail IRA Accounts. To redeem shares in an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% TEFRA should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-5552 A signature guarantee is required for some written sell orders. These include: amounts of $10,000 or more on accounts whose address has been changed within the last 30 days requests to send the proceeds to a different payee or address amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. Telephone or Online. To sell shares in a regular account, call Dreyfus at 1-800-645-6561 (outside the U.S. 516-794-5452) or visit www.dreyfus.com to request your transaction. 23 A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer). For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. You may request that redemption proceeds be paid by check and mailed to your address of record (maximum $250,000 per day). You may request that redemption proceeds be sent to your bank by wire (minimum $1,000/maximum $20,000 per day) or by Dreyfus TeleTransfer (minimum $500/maximum $20,000 per day). Holders of jointly registered fund or bank accounts may redeem by wire or through Dreyfus TeleTransfer up to $500,000 within any 30-day period. Automatically. You may sell shares in a regular account by calling 1-800-645-6561 (outside the U.S. 516-794-5452) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan. You may sell shares in an IRA account by calling the above number for instructions on the Systematic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. General Policies Unless you decline teleservice privileges on your application, the funds transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online order as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. If you invest through a financial intermediary (rather than directly with the distributor), the policies and fees may be different than those described herein. Banks, brokers, 401(k) plans, financial advisers and financial supermarkets may charge transaction fees and may set different minimum investments or limitations on buying or selling shares. Please consult your financial representative or the SAI. The fund is designed for long-term investors. Frequent purchases, redemptions and exchanges may disrupt portfolio management strategies and harm fund performance by diluting the value of fund shares and increasing brokerage and administrative costs. As a result, Dreyfus and the funds board have adopted a policy of discouraging excessive trading, short-term market timing and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations. Dreyfus and the fund will not enter into arrangements with any person or group to permit frequent trading. The fund also reserves the right to: change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions change its minimum or maximum investment amounts delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets) refuse any purchase or exchange request, including those from any individual or group who, in Dreyfus view, is likely to engage in frequent trading More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading. A roundtrip consists of an investment that is substantially liquidated within 60 days. Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through Automatic Investment Plans, Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading. For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. Dreyfus monitors selected transactions to identify frequent trading. When its surveillance systems identify multiple roundtrips, Dreyfus evaluates trading activity in the account for evidence of frequent trading. Dreyfus considers the investors trading history in other accounts under common ownership or control, in other Dreyfus Funds and BNY Mellon Funds, and if known, in nonaffiliated mutual funds and accounts under common control. These evaluations involve judgments that are inherently subjective, and while Dreyfus seeks to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently. In all instances, Dreyfus seeks to make these judgments to the best of its abilities in a manner that it believes is consistent with shareholder interests. If Dreyfus concludes the account is likely to engage in frequent trading, Dreyfus may cancel or revoke the purchase or exchange on the following business day. Dreyfus may also temporarily or permanently bar such investors future purchases into the fund in lieu of, 24 or in addition to, canceling or revoking the trade. At its discretion, Dreyfus may apply these restrictions across all accounts under common ownership, control or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries, such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated. Dreyfus ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited. However, the agreements between the distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide Dreyfus, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts. If Dreyfus determines that any such investor has engaged in frequent trading of fund shares, Dreyfus may require the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the funds policy. At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policy. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. To the extent that the fund significantly invests in foreign securities traded on markets that close before the fund calculates its NAV, events that influence the value of these foreign securities may occur after the close of these foreign markets and before the fund calculates its NAV. As a result, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these foreign securities at the time the fund calculates its NAV (referred to as price arbitrage). This type of frequent trading may dilute the value of fund shares held by other shareholders. Dreyfus has adopted procedures designed to adjust closing market prices of foreign equity securities under certain circumstances to reflect what it believes to be their fair value. To the extent that the fund significantly invests in thinly traded securities, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbitrage). Any such frequent trading strategies may interfere with efficient management of the funds portfolio to a greater degree than funds that invest in highly liquid securities, in part because the fund may have difficulty selling these portfolio securities at advantageous times or prices to satisfy large and/or frequent redemption requests. Any successful price arbitrage may also cause dilution in the value of fund shares held by other shareholders. Although the funds frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. Small Account Policy If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 45 days, the fund may close your account and send you the proceeds. Distributions and Taxes The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends and capital gain distributions annually. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund otherwise. There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. If a fund invests all of its assets in shares of the underlying funds, its distributable income and gains will normally consist entirely of distributions from the underlying funds income and gains and losses on the dispositions of shares of underlying funds. A portion of any qualified dividends received by the fund from an underlying fund may be designated as qualified dividend income as well, provided the fund meets holding period and other requirements with respect to shares of the underlying fund. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value. The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. 25 If you buy shares of a fund when the fund has realized but not yet distributed income or capital gains, you will be buying a dividend by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive when you sell them. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. Services for Fund Investors Automatic Services Buying or selling shares automatically is easy with the services described below. With each service, you select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-554-4611. Dreyfus Automatic Asset Builder® permits you to purchase fund shares (minimum of $100 and maximum of $150,000 per transaction) at regular intervals selected by you. Fund shares are purchased by transferring funds from the bank account designated by you. Dreyfus Payroll Savings Plan permits you to purchase fund shares (minimum of $100 per transaction) automatically through a payroll deduction. Dreyfus Government Direct Deposit permits you to purchase fund shares (minimum of $100 and maximum of $50,000 per transaction) automatically from your federal employment, Social Security or other regular federal government check. Dreyfus Dividend Sweep permits you to automatically reinvest dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). Dreyfus Auto-Exchange Privilege permits you to exchange at regular intervals your fund shares for shares of other Dreyfus Funds. Dreyfus Automatic Withdrawal Plan permits you to make withdrawals (minimum of $50) on a monthly or quarterly basis, provided your account balance is at least $5,000. Any CDSC will be waived, as long as the amount of any withdrawal does not exceed on an annual basis 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange Privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally will have the same privileges as your original account (as long as they are available). There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one. See the SAI for more information regarding exchanges. Dreyfus TeleTransfer Privilege To move money between your bank account and your Dreyfus Fund account with a phone call or online, use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and following the instructions on your application, or contacting your financial representative. Shares held in an IRA or Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Account Statements Every Dreyfus Fund investor automatically receives regular account statements. You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Dreyfus Financial Centers A full array of investment services and products are offered at Dreyfus Financial Centers. This includes information on mutual funds, brokerage services, tax-advantaged products and retirements planning. 26 Experienced financial advisers can help you make informed choices and provide you with personalized attention in handling account transactions. The Financial Centers also offer informative seminars and events. To find out whether a Financial Center is near you, call 1-800-645-6561. Retirement Plans Dreyfus offers a variety of retirement plans, including traditional and Roth IRAs and Education Savings Accounts. Heres where you call for information: For traditional, rollover and Roth IRAs and Education Savings Accounts, call 1-800-554-4611 For SEP-IRAs, Keogh accounts, 401(k) and 403(b) accounts, call 1-800-358-0910 27 Financial Highlights These financial highlights describe the performance of the funds shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by , an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Year Ended August 31, Dreyfus Conservative Allocation Fund a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets de Ratio of net expenses to average net assets de Ratio of net investment income to average net assets de Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a From October 1, 2009 (commencement of initial offering) to August 31, 2010. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount do not include the activity of the underlying funds. Year Ended August 31, Dreyfus Conservative Allocation Fund a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets de Ratio of net expenses to average net assets de Ratio of net investment income to average net assets de Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a From October 1, 2009 (commencement of initial offering) to August 31, 2010. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount do not include the activity of the underlying funds. 28 Financial Highlights (contd) Year Ended August 31, Dreyfus Conservative Allocation Fund a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets de Ratio of net expenses to average net assets de Ratio of net investment income to average net assets de Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a From October 1, 2009 (commencement of initial offering) to August 31, 2010. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount do not include the activity of the underlying funds. 29 For More Information Dreyfus Conservative Allocation Fund Dreyfus Moderate Allocation Fund Dreyfus Growth Allocation Fund Each a series of Strategic Funds, Inc. SEC file number: 811-3940 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the funds performance, lists portfolio holdings and contains a letter from the funds manager discussing recent market conditions, economic trends and fund strategies that significantly affected the funds performance during the last fiscal year. The funds most recent annual and semiannual reports are available at www.dreyfus.com . Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (is legally considered part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com under Mutual Fund Center  Dreyfus Mutual Funds  Mutual Fund Total Holdings. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter. Dreyfus money market funds generally disclose their complete schedule of holdings daily. The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the funds policies and procedures with respect to the disclosure of the funds portfolio securities is available in the funds SAI. To obtain information: By telephone. Call 1-800-554-4611 By mail. The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail. Send your request to info@dreyfus.com On the Internet. Certain fund documents can be viewed online or downloaded from: SEC: http://www.sec.gov Dreyfus: http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SECs Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SECs Public Reference Section, Washington, DC 20549-0102. STRATEGIC FUNDS, INC. dreyfus CONSERVATIVE ALLOCATION fund ( Ticker : SCALX) dreyfus MODERATE ALLOCATION fund ( Ticker : SMDAX) dreyfus GROWTH ALLOCATION fUND ( Ticker : SGALX) STATEMENT OF ADDITIONAL INFORMATION JANUARY 1, 2011 This Statement of Additional Information ("SAI"), which is not a prospectus, supplements and should be read in conjunction with the current combined Prospectus, dated January 1, 2011, of Dreyfus Conservative Allocation Fund, Dreyfus Moderate Allocation Fund and Dreyfus Growth Allocation Fund, each a separate series (each, a "Fund" and collectively, the "Funds") of Strategic Funds, Inc. (the "Company"), as the Prospectus may be revised from time to time. To obtain a copy of the Funds' Prospectus, please call your financial adviser, or write to the Funds at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call one of the following numbers: Call Toll Free 1-800-645-6561 In New York City  Call 1-718-895-1206 Outside the U.S.  Call 516-794-5452 TABLE OF CONTENTS Page Description of the Company and Funds B-2 Management of the Company and Funds B-82 Management Arrangements B-87 How to Buy Shares B-93 Shareholder Services Plan B-95 How to Redeem Shares B-95 Shareholder Services B-97 Determination of Net Asset Value B-101 Dividends, Distributions and Taxes B-102 Portfolio Transactions B-107 Summary of the Proxy Voting Policy, Procedures and Guidelines of The Dreyfus Family of Funds B-111 Information About the Company and Funds B-113 Counsel and Independent Registered Public Accounting Firm B-114 Appendix B-115 DESCRIPTION OF THE COMPANY AND FUNDS The Company is a Maryland corporation formed on January 29, 1985. Each Fund is a separate series of the Company, an open-end management investment company, known as a mutual fund. Each Fund is a diversified fund, which means that, with respect to 75% of the Fund's total assets, the Fund will not invest more than 5% of its assets in the securities of any single issuer nor hold more than 10% of the outstanding voting securities of any single issuer (other than, in each case, securities of other investment companies and securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities). The Funds allocate their assets, in varying percentages, to the general asset classes of equity and fixed income, as described in the Funds' Prospectus. Each Fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (the "Manager" or "Dreyfus"), referred to as "Underlying Funds," that, in turn, invest in a wide range of equity and fixed income securities. The Underlying Funds are categorized in the asset classes of equity, which is comprised of U.S. large-, mid- and small-cap equity funds, international equity funds, emerging markets equity funds, and global equity funds, and fixed income, which is comprised of U.S. and international fixed income funds. Dreyfus serves as each Fund's investment adviser. MBSC Securities Corporation (the "Distributor") is the distributor of each Fund's shares. Because each Fund invests all or substantially all of its investable assets in the Underlying Funds, the description of the investment policies, techniques, specific investments and related risks for the Funds and the Underlying Funds that follows applies primarily to the Underlying Funds. Description of the Underlying Funds The Underlying Funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the Underlying Funds. The Underlying Funds in which the Funds may invest, as of the date of this SAI, are set forth below. Equity Investments U.S. Large-Cap Dreyfus Appreciation Fund, Inc.  The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. The fund's investment objectives are fundamental policies which cannot be changed without the approval of a majority of the fund's outstanding voting shares. To pursue its goals, the fund normally invests at least 80% of its assets in the common stocks. The fund focuses on "blue chip" companies with total market values of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors that it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries. The fund also may invest in companies which it considers undervalued in terms of earnings, assets or growth prospects. The fund employs a "buy-and-hold" investment strategy, which generally has resulted in an annual portfolio turnover rate of below 15%. A low portfolio turnover rate helps reduce the fund's trading costs and minimizes tax liability by limiting the distribution of capital gains. The fund typically sells a stock when the portfolio manager believes there is a significant adverse change in a company's business fundamentals that may lead to a sustained impairment in earnings power. The fund's investment adviser is Dreyfus. The fund has engaged Fayez Sarofim & Co. as the fund's sub-investment adviser to provide day-to-day management of the fund's investments. ***** Dreyfus Alpha Growth Fund — The fund seeks capital appreciation. The fund's investment objective is a fundamental policy which cannot be changed without the approval of a majority of the fund's outstanding voting shares. To pursue its goal, the fund normally invests at least 80% of its assets in stocks. The fund's stock investments may include common stocks, preferred stocks, and convertible securities, including those purchased in initial public offerings ("IPOs"). The fund's portfolio managers apply a systematic, quantitative investment approach designed to identify and exploit relative misvaluations primarily within large- and mid-cap growth stocks in the U.S. stock market. The portfolio managers use a proprietary valuation model that identifies and ranks stocks (Composite Alpha Ranking or CAR) based on: · a long-term relative valuation model that utilizes forward looking estimates of risk and return; · an Earnings Sustainability (ES) model that gauges how well earnings forecasts are likely to reflect changes in future cash flows.
